             Case 1:20-cr-00132-PAC Document 39
                                             38 Filed 10/15/20
                                                      10/14/20 Page 1 of 1

                                                      Esere J. Onaodowan, Esq.
                                                     eonaodowan@eocdlaw.com                   . .                  . .
                                                                                        t 646 375 2119 c 718 427 3139
                                                      46
                                                       375 2119
                                                     Christine E. Delince, Esq.
                                                     cdelince@eocdlaw.com                     . .
                                                                                        t 646 375 2117             . .
                                                                                                             c 917 238 9332


October 14, 2020

VIA ECF
The Honorable Paul A. Crotty                                               10/15/2020
United States District Judge                                               Bail is modified as requested.
Southern District of New York                                              Mr. Toomer may attend his
United States Courthouse                                                   son's party on October 31,
500 Pearl Street                                                           2020 from 3:30 PM - 9 PM. SO
New York, New York 10007                                                   ORDERED

RE:     United States v. Morris Toomer 20 Cr. 132 (PAC)
        Temporary Modification of Bail conditions

Dear Judge Crotty:

       I represent Mr. Morris Toomer in the above referenced matter. We write to respectfully
request that the bail conditions set by Magistrate Judge Sarah L. Cave on February 26, 2020 be
temporarily modified for Mr. Toomer to be able to attend his two-year-old son’s birthday party. His
son, Maddox Seven Toomer, is turning two years old and the family is organizing a costume birthday
party for the baby. The party will be on Saturday, October 31, 2020 from 3:30pm-9pm at 229 W.
135th Street, New York, New York 10030.

       Mr. Toomer understands that should Your Honor permit him to attend his son’s birthday
party on October 31, 2020 from 3:30pm – 9pm, he is only permitted to attend the birthday party and
no other social events. He understands that he will not be drinking or part-taking in any illicit
substances. He will leave his home only to attend the birthday party and to do nothing else. Once
the party has ended, he will promptly return to his home and notify pretrial services that he is at
home. After the birthday party, Mr. Toomer understands that he will resume compliance with the
previously set conditions of his release.

        I have spoken with the Government and the Government has no objection to this request.

        For those reasons, Your Honor’s immediate attention is appreciated.

                                                                       Respectfully submitted,


                                                                       Esere J. Onaodowan, Esq.
        CC via email: AUSA Juliana Murray




116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
